Exhibit February 6, 2009 Central Pacific Financial Corp., 220 South King Street, Honolulu, Hawaii 96813. Ladies and Gentlemen: We are acting as counsel to Central Pacific Financial Corp., a Hawaii corporation (the “Company”), in connection with its filing of a registration statement on Form S-3 (the “Registration Statement”) under the Securities Act of 1933 (the “Act”).The Registration Statement registers an indeterminate amount (up to a maximum aggregate offering price of $165,000,000) and number of the following securities (collectively, the “Securities”): · shares of Common Stock, no par value per share, of the Company (the “Common Shares”), including (i)Common Shares issuable upon exchange or conversion of preferred stock or depositary shares that are exchangeable for, or convertible into, Common Shares, (ii)Common Shares issuable upon the exercise of warrants and (iii)the associated preferred share purchase rights related to the Common Shares (the “Rights”) issuable pursuant to the Rights Agreement, dated as of August26, 1998, as amended on August 25, 2008, between the Company and ChaseMellon Shareholder Services, L.L.C., as Rights Agent; · shares of preferred stock, no par value per share, of the Company (the “Preferred Shares”), including (i)Preferred Shares distributable in accordance with, or upon the termination of, a deposit arrangement for depositary shares and (ii)Preferred Shares issuable upon the exercise of warrants; · depositary shares representing Preferred Shares (the “Depositary Shares”), including depositary shares issuable upon the exercise of warrants; · warrants or other rights to purchase Common Shares, Preferred Shares or Depositary Shares (“Warrants”); · stock purchase contracts with respect to Common Shares, Preferred Shares, Depositary Shares or other security or property (the “Stock Purchase Contracts”); · senior and subordinated debt securities of the Company (collectively, the “Debt Securities”); and · units comprised of one or more of the foregoing or of debt or equity securities of third parties (the “Units”). In addition, the Registration Statement registers for resale (i)135,000shares of Fixed Rate Cumulative Perpetual Preferred Stock, liquidation preference of $1,000 per share (the “Fixed Rate Preferred Stock”), of the Company, (ii)depositary shares representing the Fixed Rate Preferred Stock (the “TARP Depositary Shares”), (iii)a warrant to purchase 1,585,748 Common Shares (the “TARP Warrant”) and (iv)the 1,585,748 Common
